This case comes here upon the objection that the act of 1810, ch. 12, does not extend to this bond, which was executed before the passage of that act. Upon looking into the act, it is found to relate only to the remedy
upon injunction bonds, which the Legislature can alter from time to time, as shall seem expedient. The true construction of the act seems to be that the obligee might sue by sci. fa. on all such bonds, whether executed after or before the passage of the act; for it professes only to regulate themode of proceeding on the bond which the act of 1800, ch. 9, had required to be taken; and we see no reason why the remedy should be different on one bond from what it is on another. Judgment for the plaintiff on the demurrer. *Page 239 
(329)